IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-30967
                           Summary Calendar



HUBERT ARVIE,

                                          Plaintiff-Appellant,


versus

DORASEL LASTRAPES ET AL.

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. CA-92-0311
                        - - - - - - - - - -
                           June 16, 1997
Before HIGGINBOTHAM, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The motion filed by Hubert Arvie, Louisiana state prisoner

#122010, for “Proper Relief” is DENIED.       On at least three prior

occasions, while incarcerated, Arvie has brought an action or an

appeal in a United States court that was dismissed as frivolous.

See Arvie v. Laffose, No. 91-4364, 946 F.2d 1544 (5th Cir. Oct.

16, 1991) (unpublished); Arvie v. Bailey, No. 92-8139, 1 F.3d

1237 (5th Cir. May 7, 1993) (unpublished); Arvie v. Cain, No. 94-

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30967
                               - 2 -

1683-B-1 (M.D. Nov. 10 1994).    Accordingly, Arvie may not proceed

IFP in any civil action or appeal filed while he is in prison

unless he “is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th

Cir. 1996).

     Arvie has 15 days from the date of this order to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to proceed with his appeal.    The clerk of

this court is directed to dismiss Arvie’s appeal if he does not

pay the fee within 15 days.     See 5th Cir. R. 42.3.1.2.

     MOTION DENIED.   28 U.S.C. § 1915(g) BAR APPLIED.